Title: From John Adams to Timothy Pickering, 4 September 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy September 4. 1797

I have recd. your Letter of Aug. 24 and pray you to keep the Packets from Sir John Sinclair till my return. This Agricultural Patriot and Hero has sent me Letters and Packets for Seven Years not one of which have I answered, but still he persevered.—I am not much charmed with the honour of being elected a Member of any Society in Europe especially in England, at this Crisis: but as it is owing to no fault of mine and therefore my Conscience is clear.
The News from Tunis is pleasant if true.
You are much in the right to remove your Family and yourself as much as possible out of danger of Infection. Have a Care of yourself. Your Country cant Spare you at present.
Yours Sincerely

John Adams